Title: To Thomas Jefferson from Thomas Cooper, 1 September 1820
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
1 Sep. 1820.
I wrote hastily yesterday for fear of losing the post. But as I believe I am in time to day, I write to say that I think there is nothing to be apprehended at Columbia in point of health. There is no swamp, no stagnant water near it; the mist of the River grounds, has never been known to cross the main street; and during the three last years, it has not only been healthy, but singularly so. This year has furnished no exception to its general character so far as I know. We have yellow fever in and near Water Street in this City, and about a case a day on the average, since the bulletins of the board of Health have appeared. It may spread, but no alarm prevails as yet, among men of usual information.I send you to day, my article on Weights & Measures in the new edition of Willicks domestic Encyclopedia, which will out in about a month. Knowing the interest you have taken in this question, I thought it would amuse you.Accept my respectful good wishes.Thomas Cooper